DETAILED ACTION
The present Office action is in response to the application filing on 20 MARCH 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, 8, 16, 17, 20, 21, 22, 25, 26, 27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0310959 A1 (hereinafter “Chen”) in view of U.S. Publication No. 2017/0353730 A1 (hereinafter “Liu”).
Regarding claim 1, Chen discloses a method for video decoding ([0014], l. 10, “Intra prediction encoding or decoding”), comprising:

selecting a directional intra prediction mode from the subset of the plurality of directional intra prediction modes (FIG. 2 depicts the 33 directional Intra prediction modes, where modes v+1 - v+8 and h+1 - h+8 are used in bi-directional prediction; [0010], ll. 10-11, “An example of bi-directional Intra prediction for directional modes from (v+1) to (v+8) is shown in FIG. 5.” Note, FIG. 5 depicts a vertical bi-direction which visually appears to correspond to v+8 being selected for the example); 
accessing, based on the directional intra prediction mode, a first predictor for a sample, the sample being within the current block ([0010], ll. 5-9, “For directional Intra prediction modes (v+1) to (v+8) and (h+1) to (h+8), a weighted sum of a reconstructed sample in the above boundary row and a reconstructed samples in the left boundary ; 
accessing, based on the directional intra prediction mode, a second predictor for the sample, the first and second predictors being substantially on a line based on a direction corresponding to the directional intra prediction mode ([0010], ll. 5-9, “For directional Intra prediction modes (v+1) to (v+8) and (h+1) to (h+8), a weighted sum of a reconstructed sample in the above boundary row and a reconstructed samples in the left boundary column along the Intra prediction mode direction is used as the Intra predictor.” FIG. 5 depicts two vectors, one representing the second predictor); 
bi-directionally intra predicting a sample value of the sample, by using the first and second predictors ([0010], ll. 5-9, “For directional Intra prediction modes (v+1) to (v+8) and (h+1) to (h+8), a weighted sum of a reconstructed sample in the above boundary row and a reconstructed samples in the left boundary column along the Intra prediction mode direction is used as the Intra predictor.” Note, the weighted sum is the result of the bi-directionally intra predicted sample. See FIG. 5); and 
decoding the sample of the current block based on the predicted sample value ([0014], ll. 10-12, “decoding is applied to the current block using the filtered Intra prediction block as a predictor for the current block”).
Chen fails to expressly disclose determining a subset of a plurality of directional intra prediction modes based on a shape of a current block of a picture being decoded, wherein bi-directional intra prediction is limited to the subset of the plurality of directional intra prediction modes.
determining a subset of a plurality of directional intra prediction modes based on a shape of a current block of a picture being decoded, wherein bi-directional intra prediction is limited to the subset of the plurality of directional intra prediction modes ([0090], ll. 2-10, “In one embodiment, the total number of Intra modes for the non-square block will be the same to the square block. However, it is proposed to have more modes for the width, and less modes for the height when width> height (as compared to JEM). It is proposed to have more modes for the height, and less mode for the width when width< height (as compared to JEM). FIG. 12A and FIG. 12B illustrate the two examples, when height> width and width> height, respectively.” Note, the bi-directional modes correspond to the positive vertical and positive horizontal directional modes).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have subsets of prediction modes dependent on a block shape, as taught by Liu ([0090]), in Chen’s invention. One would have been motivated to modify Chen’s invention, by incorporating Liu’s invention, to have Intra prediction directions with finer precisions available ([0087]) for improving the accuracy when Intra predicting.
Regarding claim 5, Chen and Liu disclose all of the limitations of claim 1, as outlined above. Additionally, Liu discloses wherein the shape of the block is rectangle and the subset is selected based on whether the rectangle’s width is greater than the rectangle’s height ([0090], ll. 2-10, “In one embodiment, the total number of Intra modes for the non-square block will be the same to the square block. However, it is proposed to have more modes for the width, and less modes for the height when width> height 
Regarding claim 8, Chen and Liu disclose all of the limitations of claim 1, as outlined above. Additionally, Liu discloses wherein a block size for the block is determined before the selecting a subset of the plurality of directional intra prediction modes, and the selecting a subset of plurality of directional intra prediction modes is made when the determined block size is greater than a preset value ([0090], ll. 2-10, “In one embodiment, the total number of Intra modes for the non-square block will be the same to the square block. However, it is proposed to have more modes for the width, and less modes for the height when width> height (as compared to JEM). It is proposed to have more modes for the height, and less mode for the width when width< height (as compared to JEM). FIG. 12A and FIG. 12B illustrate the two examples, when height> width and width> height, respectively.” Note, CUs and PUs have minimum block size requirements, where blocks larger than said size are predicted, see [0004-0005]). The same motivation of claim 1 applies to claim 8.
Regarding claim 16, the limitations are the same as those in claim 1; however, it’s an encoding method instead of a decoding method and Chen ¶ [0014] describes the prediction applies to both encoding and decoding. Therefore, the same rationale of claim 1 applies equally as well to claim 16.
Regarding claim 17, the limitations are the same as those in claim 2; however, it’s an encoding method instead of a decoding method and Chen ¶ [0014] describes the 
Regarding claim 20, the limitations are the same as those in claim 8; however, it’s an encoding method instead of a decoding method and Chen ¶ [0014] describes the prediction applies to both encoding and decoding. Therefore, the same rationale of claim 8 applies equally as well to claim 20.
Regarding claim 21, the limitations are the same as those in claim 1; however, written in machine form instead of method form. Therefore, the same rationale of claim 1 applies equally as well to claim 21. Additionally, Chen discloses one or more processors ([0048], “computer processor”).
Regarding claim 22, the limitations are the same as those in claim 2; however, written in machine form instead of method form. Therefore, the same rationale of claim 2 applies equally as well to claim 22.
Regarding claim 25, the limitations are the same as those in claim 8; however, written in machine form instead of method form. Therefore, the same rationale of claim 8 applies equally as well to claim 25.
Regarding claim 26, the limitations are the same as those in claim 16; however, written in machine form instead of method form. Therefore, the same rationale of claim 16 applies equally as well to claim 26. Additionally, Chen discloses one or more processors ([0048], “computer processor”).
Regarding claim 27, the limitations are the same as those in claim 17
Regarding claim 30, the limitations are the same as those in claim 20; however, written in machine form instead of method form. Therefore, the same rationale of claim 20 applies equally as well to claim 30.

Allowable Subject Matter
Claims 6, 7, 18, 19, 23, 24, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims require the maximum number of prediction modes in the subset be limited based on a ratio of the width and height of the current block. For contrast, the disclosure of prior-art Liu describes in FIGS. 12A and 12B that a long side of a rectangle has increased prediction modes. Whereas the ratio defined in the claim would have a reduction in prediction modes corresponding to the long side of a rectangle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677.  The examiner can normally be reached on Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STUART D BENNETT/Examiner, Art Unit 2481